By the Court, Sawyer, J.:
It is very clear from the affidavits, that, at the time of the commencement of the suit, the appellant, Mary Ann Cook, then an infant of about seven years of age, was not in possession of the premises in dispute, or of any part of them. Without discussing the question, it is sufficient to say, we are, also, satisfied that she has presented no case that would justify the Court in this form of proceeding in restoring her to possession. The case is not like Watson v. Dowling, 26 Cal. 125, but is within the principle of Leese v. Clark, 29 Cal. 672.
We here take occasion to call attention to an error in the report of the latter case. The word “ defendant” should be substituted for the word “ plaintiff,” in the ninth line from the bottom of page six hundred seventy-one.
Order affirmed.
[Note.—The foregoing opinion was delivered at the October Term, 1867.]
Mr. Justice Shaeier'expressed no opinion.